—In an action to recover damages for personal injuries etc., the plaintiffs Helen Razenson and Charles Razenson appeal from an order of the Supreme Court, Nassau County (Joseph, J.), dated April 15,1998, which denied their motion for leave to serve a second supplemental bill of particulars.Ordered that the order is affirmed, with costs.The plaintiffs failed to provide a reasonable excuse for their delay in seeking leave to serve a second supplemental bill of particulars on the eve of trial concerning the notice that the defendant County of Nassau had of 38 specified accidents. Moreover, the plaintiffs did not submit an affidavit of merit by their expert demonstrating that the 38 accidents were in the same area and/or were similar to the accident at issue. Therefore, the Supreme Court properly denied their motion (see, Smith v Plaza Transp. Ambulance Serv., 243 AD2d 555; Dahroug v Trifon, 242 AD2d 520, 521; Baby Togs v Faleck & Margolies, 239 AD2d 278). Bracken, J. P., Thompson, Gold-stein, McGinity and Schmidt, JJ., concur.